        Case 1:15-cr-00445-PAE Document 1128 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      15 Cr. 445-11 (PAE)
                       -v-
                                                                             ORDER
 JONATHAN HARRIS,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received defendant Jonathan Harris’ motion for compassionate release

from the Gilmer Federal Correctional Institution. Dkt. 1127. The Court re-appoints Joshua

Dratel, Esq., as CJA counsel, for the purpose of writing a supplemental motion in support of Mr.

Harris’ motion for compassionate release.

       The Court sets the following briefing schedule:

           •   Defendants’ memorandum in support of the motion is due August 21, 2020; and

           •   The Government’s reply is due August 28, 2020.

       SO ORDERED.

                                                             PaJA.�
                                                           ______________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: August 12, 2020
       New York, New York
